Title: From James Madison to James Monroe, 26 March 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Mar. 26. 1815
                    
                    Yours of the 23 or 24. is just recd. It is evident from the solicitude manifested by Adm: Cochranes letter, that the affair of selling negroes in the W. I. and not improbably the whole conduct relating to them on our shores, is to become a parliamentary topic agst. the Ministry, who will of course make if they can scapegoats, of the army & navy, as far as guilty or disreputable facts may be established. In answering the Adm.s. letter, it will be best I think to state the ground of our belief of what was transmitted, to our ministers at Ghent; that as peace has taken place, we have no wish nor interest to pursue the investigation, farther than may be made necessary to justify that belief, on the grounds which produced it; that these grounds are now furnished; that whatever further lights may be obtained on the subject will also be furnished; and that as we shall learn with pleasure, that our belief however sincere and warranted, was erroneous, we shall be happy in receiving proofs of its being so. In every event it will be proper now to push the search for the truth of the matter. If Mr. Skinner will undertake it, he is particularly fitted by his knowledge of so many leading circumstances. Mr. Graham mentioned some reports which it will be proper to trace. That which emanated at Philda. will also merit attention. Griffin should be pressed to a further search for the original document missing, and attempts made to find out the individual who gave the first information, and to get from him a clue to the means of corroborating his statement. I can not doubt the truth of the general fact; or that it is susceptible of conclusive evidence; and it will be no more than justice, if in the investigation, the shameful conduct in relation to the negroes generally should be brought into public view. It is proper to keep in mind, what is said to be substituted for a sale of negroes in the W. I. viz. to make redemptioners of them, in other words to sell them for 5 or 6 years; equivalent, in W. India labor, to the natural life of the party.
                    If Cochrane Johnson should not appear in person there can be no difficulty in his case. From his experience & talents he may give useful hints as

to Algiers. If I understand his case it is a very bad one; that of a fugitive from trial, under atrocious charges and circumstances rendering them in a manner certain. The papers he sent you are curious & interesting. They seem to be from the pen of a British subject, not from an Amn. Citizen; as there cd. be no motive for an assumed character. Capt: Hull must know the Author if he recollects the person to whom he shewed “a chart taken under his direction, from which it appeared that gardeners Island wd. be a good position for the British.” It may not be amiss to write or get the Secy. of the Navy, to write a confidential enquiry on the subject. I will send back these papers by the next mail, not having time now to read over the whole of them.
                    I enclose for perusal a letter from Dr. Waterhouse. He is a very interesting man, much a favorite with the Adamses father & son; was patronized by Mr. Jefferson; and enjoyed I believe the particular friendship of Dr. Rush. If he can be retained in the medical service, it will be an agreeable circumstance. Let his case be noted in the Dept. of War, for the attention of Mr. Dallas, and mention it also to Mr. Rush who will probably take some interest in it. The letter may indeed be put into his hands; not being altogether proper for an ⟨o⟩fficial file.
                    We reached the end of our journey well on the 4th. day of it. The roads were better than expected, and the weather on the whole not bad. I hope your health is improving; and that Mrs. M’s is re established. Mrs. M. joins in best respects & wishes to both. Yrs.
                    
                        J. Madison
                    
                